Exhibit 10.1

NOTE PURCHASE AGREEMENT

NOTE PURCHASE AGREEMENT (this “Agreement”) dated as of                     by
and between                     , a corporation (the “Purchaser”), and DayStar
Technologies, Inc., a Delaware corporation (the “Company”).

RECITALS

The Company desires to issue and the Purchaser desires to purchase (A) a
convertible secured promissory note (the “Note”) in substantially the form
attached hereto as Exhibit A, and (B) a Warrant in substantially the form
attached hereto as Exhibit B (the “Warrant”). The Note, the Warrant and any
securities issuable upon conversion of the Note of the exercise of the Warrant
are collectively referred to herein as the “Securities”.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. PURCHASE AND SALE OF NOTE AND WARRANT.

1.1 Sale and Issuance of Note and Warrant. Subject to the terms and conditions
of this Agreement, the Purchaser agrees to purchase at the Closing (as defined
below), and the Company agrees to sell and issue to the Purchaser at the
Closing:

(i) the Note in substantially the form attached hereto as Exhibit A in the
principal amount of US $            , and

(ii) the Warrant in substantially the form attached hereto as Exhibit B.

1.2 Closing; Delivery.

(a) Closing Date. The closing of the purchase and sale of the Note and the
Warrant (the “Closing”) shall be held on                     or on such other
date as the parties may agree to, such other date being as soon thereafter as
practicable (the “Closing Date”) at a place and time to be determined by the
Company and Purchaser.

(b) Deliveries at Closing. At the Closing (i) the Purchaser will deliver to the
Company payment of the Purchase Price with respect to the Note and the Warrant
by wire transfer from the Purchaser to a bank designated by the Company and
executed counterpart signature pages to the Registration Rights Agreement (as
defined below); and (ii) the Company shall issue and deliver to the Purchaser
the original executed Note in favor of the Purchaser, the executed Warrant in
favor of the Purchaser and the Registration Rights Agreement.

(c) Purchase Price. The “Purchase Price” of the Note and the Warrant shall equal
the principal amount of the Note.

 

- 1 -



--------------------------------------------------------------------------------

(d) UCC Financing Statements. Upon delivery of the Purchase Price, the Company
authorizes Purchaser to file its UCC-1 financing statements in the states in
which Purchaser shall elect.

1.3 Use of Proceeds. The Company acknowledges and agrees that it must use the
proceeds related to the sale of the Note and the Warrant for (i) operating
capital of the Company and (ii) general corporate purposes related to the
Company.

2. SECURITY INTEREST. The indebtedness represented by the Note shall be secured
by a perfected security interest in certain assets of the Company as further
provided in the Amended and Restated Security Agreement existing between the
Company and Purchaser (the “Security Agreement”).

3. REGISTRATION RIGHTS. The shares of Company common stock into which the Note
may be converted and the Warrant may be exercised shall be subject to
registration rights as further provided in the Registration Rights Agreement
attached hereto as Exhibit D (the “Registration Rights Agreement”).

4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY. The Company hereby
represents and warrants to the Purchaser as follows:

4.1 Corporate Power. The Company has all requisite corporate power to execute
and deliver this Agreement and to carry out and perform its obligations under
the terms of this Agreement.

4.2 Authorization. With the exception of any shareholder approval that may be
required pursuant to the terms of the Note and/or the Warrant, all corporate
action on the part of the Company, its directors and its shareholders necessary
for the authorization, execution, delivery and performance of this Agreement by
the Company and the performance of the Company’s obligations hereunder,
including the issuance and delivery of the Note and Warrant, has been taken
prior to the Closing. This Agreement, the Note when executed and delivered by
the Company, and the Warrant when executed and delivered by the Company, shall
constitute valid and binding obligations of the Company enforceable in
accordance with their terms, subject to laws of general application relating to
bankruptcy, insolvency, the relief of debtors and, with respect to rights to
indemnity, subject to federal and state securities laws.

4.3 Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with this Agreement, the Security Agreement,
the Note and the Warrant, will be duly and validly issued, fully paid and
nonassessable (as applicable), and free and clear of all liens. The Company has
reserved from its duly authorized capital stock the maximum number of shares of
common stock (i) issuable upon the conversion of the Note and (ii) that may be
issued upon the exercise of the Warrant.

4.4 Governmental Consents. All consents, approvals, orders, or authorizations
of, or registrations, qualifications, designations, declarations, or filings
with, any governmental authority, required on the part of the Company in
connection with the valid execution and delivery of this Agreement, the offer,
sale or issuance of the Note and the Warrant or the consummation of any other
transaction contemplated thereby or hereby shall have been obtained and will be
effective at the Closing or, except for notices required or permitted to be
filed with certain state and federal securities commissions, which notices will
be filed on a timely basis.

 

- 2 -



--------------------------------------------------------------------------------

4.5 No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the performance of the Company’s obligations hereunder,
including the issuance and delivery of the Note and the Warrant, will not
(a) breach any law to which the Company or any of its subsidiaries or any of
their assets is subject or any provision of its organizational documents,
(b) breach any contract, order or permit to which the Company or any of its
subsidiaries is a party or by which it is bound or to which any of its assets is
subject, or (c) trigger any rights of first refusal, preferential purchase, or
similar rights.

4.6 Offering. Assuming the accuracy of the representations and warranties of the
Purchaser contained in Section 5 hereof, the offer, issue, and sale of the Note
and the Warrant is and will be exempt from the registration and prospectus
delivery requirements of the Securities Act of 1933, as amended (the “1933
Act”), and have been registered or qualified (or are exempt from registration
and qualification) under the registration, permit, or qualification requirements
of all applicable state securities laws.

4.7 Priority. As of the Closing Date the security interests granted by Company
to Purchaser under the Security Agreement shall be pari passu with other bridge
lenders and the Secured Party as specified in the Intercreditor Agreement.

5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER. The Purchaser
represents, warrants and covenants to the Company as follows:

5.1 Accredited Investor; Purchase for Own Account. The Purchaser represents and
warrants that it is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the 1933 Act. The Purchaser represents that it is
acquiring the Note and the Warrant solely for its own account and beneficial
interest for investment and not with a view to or for sale in connection with
any distribution of the Securities, has no present intention of selling,
granting any participation in the same, and does not presently have reason to
anticipate a change in such intention.

5.2 Information and Sophistication. The Purchaser acknowledges that it has
received all the information it has requested from the Company and it considers
necessary or appropriate for deciding whether to acquire the Note and the
Warrant. The Purchaser represents that it has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of the Note and the Warrant and to obtain any
additional information necessary to verify the accuracy of the information given
the Purchaser. The Purchaser further represents that it has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risk of this investment.

5.3 Ability to Bear Economic Risk and Knowledge of Certain Risk Factors. The
Purchaser acknowledges that investment in the Note and the Warrant involves a
high degree of risk, and represents that it is able, without materially
impairing its financial condition, to hold the Note and the Warrant for an
indefinite period of time and to suffer a complete loss of its investment. The
Purchaser has evaluated the risks involved in investing in the Note and the
Warrant, and has determined that the Note and the Warrant are suitable
investments for the Purchaser.

 

- 3 -



--------------------------------------------------------------------------------

5.4 Further Limitations on Disposition. Without in any way limiting the
representations set forth above, the Purchaser further agrees not to make any
disposition of all or any portion of the Securities unless and until there is
then in effect a registration statement under the 1933 Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement or such disposition does not require registration under
the 1933 Act or any applicable state securities laws. In the event that
Purchaser seeks to make a disposition of all or any portion of the Securities in
the absence of registration under the 1933 Act and any applicable state
securities laws, Purchaser shall furnish an opinion of counsel reasonably
satisfactory in form and in substance to the Company that such disposition is
exempt from registration under the 1933 Act and any applicable state securities
laws.

5.5 Intercreditor Agreement. The Purchaser acknowledges that the Company may
have entered into one or more additional secured financing transactions (each, a
“Bridge Financing”) and may enter into additional bridge financing transactions
within 120 days following the execution of this Agreement (all bridge financings
as described above are collectively referred to as “Bridge Financing”). In light
of the foregoing, the Purchaser covenants and agrees, upon request by the
Company, to enter into a written intercreditor agreement (a form of which is in
Exhibit E) with other lenders participating in a Bridge Financing pursuant to
which the Purchaser’s security interest, as evidenced by the Security Agreement,
will rank pari passu with the security interests of the other lenders
participating in the Bridge Financing, up to $6.5 million.

6. MISCELLANEOUS.

6.1 Binding Agreement. The terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the respective successors and assigns of the
Parties. Nothing in this Agreement, express or implied, is intended to confer
upon any third party any rights, remedies, obligations, or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.

6.2 Governing Law; Waiver of Jury Trial. This Agreement shall be governed by and
construed under the laws of the State of New York without giving effect to the
conflict of laws provisions thereof that would require the application of the
law of another jurisdiction. THE PARTIES EACH HEREBY, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, WAIVE THEIR RESPECTIVE RIGHTS TO JURY TRIAL OF ANY
DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER AGREEMENTS
RELATING HERETO OR ANY DEALINGS AMONG THEM RELATING TO THE TRANSACTIONS.

6.3 Counterparts; Delivery via Facsimile. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement
shall become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all parties reflected hereon as
signatories. Executed counterparts of this Agreement may be delivered to the

 

- 4 -



--------------------------------------------------------------------------------

other parties via facsimile; provided, however, that originally executed
signature pages to this Agreement shall be delivered (i) to the Company by the
Purchaser and (ii) to the Purchaser by the Company, within five business days of
the date of this Agreement.

6.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

6.5 Notices. Any notice required or permitted under this Agreement, the Note or
the Warrant shall be given in writing and shall be deemed effectively given upon
personal delivery, upon confirmation of facsimile delivery, one day after
deposit with a national overnight courier service, or three days after deposit
with the United States Post Office, postage prepaid, addressed to the Company at
1010 South Milpitas Boulevard, Milpitas, California 95035, or to the Purchaser
at its address shown on the signature page hereto, or at such other address as
such Party may designate in writing to the other Party.

6.6 Modification; Waiver. No modification or waiver of any provision of this
Agreement or consent to departure therefrom shall be effective unless in writing
and approved by the Company and the Purchaser.

6.7 Expenses. Company and Purchaser shall bear the entire cost of its own
expenses and legal fees incurred on its behalf with respect to this Agreement,
the Note, the Warrant, the Security Agreement and the transactions contemplated
hereby and thereby. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the Note, the Security Agreement or any
other agreement entered into in conjunction herewith or therewith, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

6.8 Entire Agreement. This Agreement, the Security Agreement, the Note, the
Warrant, the Registration Rights Agreement, and the Exhibits hereto and thereto
constitute the full and entire understanding and agreement between the Parties
with regard to the subjects hereof and no Party shall be liable or bound to any
other in any manner by any representations, warranties, covenants and agreements
except as specifically set forth herein and therein. In the event of a conflict
with the terms of this Agreement and any of the other agreements or exhibits
referenced herein, the terms and provisions of the other agreements and exhibits
shall control and prevail.

6.9 Survival. The terms and provisions of this Agreement shall survive Closing
and not be merged therein.

[Signature Page Follows]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this NOTE PURCHASE AGREEMENT as of
the date first written above.

 

COMPANY

DayStar Technologies, Inc.,

a Delaware corporation

By:  

 

Name:   Christopher T. Lail Title:   Chief Financial Officer

 

PURCHASER By:  

 

Name:   Title:  

 

- 6 -



--------------------------------------------------------------------------------

Exhibit A

Form of Promissory Note

[SEE ATTACHED]



--------------------------------------------------------------------------------

Exhibit B

Form of Warrant

[SEE ATTACHED]



--------------------------------------------------------------------------------

Exhibit C

Form of Security Agreement

[SEE ATTACHED]



--------------------------------------------------------------------------------

Exhibit D

Form of Registration Rights Agreement

[SEE ATTACHED]



--------------------------------------------------------------------------------

Exhibit E

Form of Intercreditor Agreement

[SEE ATTACHED]